DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
“the electrode channels” in line 3 of claim 1 should be amended to recite --the pair of electrode channels--.
“one of the pair of electrodes is disposed in each electrode channel” in line 4-5 of claim 1 should be amended to recite --each of the pair of electrodes are disposed in each of the pair of electrode channels--.
“the electrodes” in line 5 of claim 1 should be amended to recite the pair of electrodes--.
“the fiber optic fiber” in line 2 of claim 13 should be amended to recite --the fiber cable fiber--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the at least one lumen" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Since there are no “at least one lumen” introduced prior to this recitation, it is at most unclear what lumen is being referred to. It is noted that earlier in the claim “at least one lumen opening” has been introduced in line 7. It is unclear if the lumen opening is associated with the lumen claimed or not. For analysis it is interpreted that the shaft member includes at least one lumen having an opening at the distal end of the shaft member and the fiber optic cable is positioned within the at least one lumen; however, clarification and appropriate correction is required.
Claims 2-20 are rejected due to dependency over claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by McGaffigan (US Patent No. 5,873,877) or, in the alternative, under 35 U.S.C. 103 as obvious over McGaffigan in view of Edwards (US Patent No. 5,435,805).
Regarding Claim 1, McGaffigan teaches a surgical device 16 (Fig. 1), comprising:
a shaft member 36 including a pair of electrode channels 100, 101 (Figs. 3-4) that open at a distal end of the shaft member (openings 102, 103 in Figs. 2-4), wherein the electrode channels are positioned adjacent to one another (Figs. 1-4);
a pair of electrodes 46, 47 configured to deliver energy (Col. 5, ll. 13-15 and Col. 8, ll. 39-46), wherein one of the pair of electrodes is disposed in each electrode channel such that distal ends of each of the electrodes are arranged to protrude from the distal end of the shaft member (Figs. 1-3);
wherein the shaft member 36 further includes at least one lumen opening at the distal end of the shaft member (“Lumen 92 communicates with a passageway 94 that runs the length of the elongate sheath 36, and is suitably dimensioned to receive the distal extremity 80 of optical viewing device 66. Bore 90 passes distally at least part way toward the distal extremity 84 of transparent guide piece body 82; as shown in the Figs., bore 90 may pass all the way to, and may have an opening 95 on, the distal extremity 84” in Col. 6, ll. 24-31); and
a lighting arrangement including a fiber optic cable configured to deliver light at the distal end of the fiber optic cable, the fiber optic cable positioned within the at least one lumen (McGaffigan teaches “optical viewing device 66 includes an eye piece 67 through which viewing can occur. It also includes a fitting 68 which is provided with an adapter 69 which is adapted to be connected to a suitable source of light (not shown)” in Col. 5, ll. 48-51. Although McGaffigan does not show the lighting arrangement or state if includes a fiber optic cable or not, McGaffigan does refer to a prior art teaching of “Particularly, U.S. Pat. No. 5,435,805 discloses a medical probe device having a stylet guide housing with at least one stylet port and means for directing a flexible stylet sideways out through the port into a target tissue, and a fiber optic viewing assembly, which has a viewing field extending forwardly and sidewardly of the guide housing to permit viewing of the stylet as it is deployed sideways from the distal extremity of the guide housing” in Col. 1, ll. 61-67. Looking at Edwards (Patent No. 5,435,805) more carefully, it 
Regarding Claim 9, McGaffigan teaches further comprising a light element, the light element including a housing that houses a light source, wherein the fiber optic cable extends from the light source (“optical viewing device 66 includes an eye piece 67 through which viewing can occur. It also includes a fitting 68 which is provided with an adapter 69 which is adapted to be connected to a suitable source of light (not shown)” in Col. 5, ll. 48-51, where the light source is interpreted to have at least some sort of a housing or casing).
Regarding Claim 10, McGaffigan in view of Edwards teaches further comprising a heat sink and a cage surrounding the heat sink wherein the heat sink is configured to absorb heat created by the light source (although McGaffigan teaches “fitting 71 through which an irrigation liquid as for example a saline solution can be introduced. The liquid introduced passes through the sheath 36 and exits through the tip 51 into the tissue to be ablated to provide a clear field of view for viewing through the optical viewing device 66” in Col. 5, ll. 48-57, McGaffigan does not show a detailed view of the irrigation lumen to be certain that the irrigation lumen is configured to act as a heat sink configured to absorb heat created by the light source. McGaffigan refer to a prior art teaching of “Particularly, U.S. Pat. No. 5,435,805 discloses a medical probe device having a stylet guide housing with at least one stylet port and means for directing a flexible stylet sideways a fiber optic viewing assembly, which has a viewing field extending forwardly and sidewardly of the guide housing to permit viewing of the stylet as it is deployed sideways from the distal extremity of the guide housing” in Col. 1, ll. 61-67. Looking at Edwards (Patent No. 5,435,805) more carefully, it resembles a very similar instrument having similar lumens allowing for an optical viewing device and irrigation fluid to pass therethrough. Edwards teaches “The liquid flows through channel 72 and opening 74, and then through a tubing (not shown) surrounding the fiber optic” in Col. 8, ll. 53-55; thereby, the irrigation fluid surrounding the fiber optic would naturally create a heat sink property wherein the heat sink is configured to absorb heat created by the light source; furthermore, the tube (not shown but disclosed) is here interpreted to be a cage surrounding the heat sink). Therefore, either the fluid irrigation of McGaffigan acts in a similar manner to that disclosed by Edwards or in alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add such a structure surrounding the optical viewing device of McGaffigan in order to not only clear the view but also naturally absorb the heat created by the light source. 
Regarding Claim 11, McGaffigan teaches wherein the housing further comprises a connector (fitting 68) that operatively connects to a connector element (adapter 69), wherein the connector element is secured to a portion of the at least one lumen (Fig. 1 and Col. 5, ll. 48-51).
Regarding Claim 12, McGaffigan teaches wherein the at least one lumen is an irrigation lumen and includes an irrigation lumen opening at the distal end of the shaft member (although McGaffigan teaches “a fitting 68 which is provided with an adapter 69 which is adapted to be a fiber optic viewing assembly, which has a viewing field extending forwardly and sidewardly of the guide housing to permit viewing of the stylet as it is deployed sideways from the distal extremity of the guide housing” in Col. 1, ll. 61-67. Looking at Edwards (Patent No. 5,435,805) more carefully, it resembles a very similar instrument having similar lumens allowing for an optical viewing device and irrigation fluid to pass therethrough. Edwards teaches “Flushing liquid to clean the viewing tip of the fiber optic is provided through flushing liquid supply bore 64 from a flushing liquid supply connector (not shown) and enters the cavity 66. Escape of the liquid from between the receptor housing 30 and the control housing 38 is prevented by the sealing engagement of the O-ring 40 with the surfaces opposed thereto and a seal (not shown) in opening 41. The liquid flows through channel 72 and opening 74, and then 
Therefore, examiner takes the position that either the optical viewing device of McGaffigan and the irrigation fluid pass through the same lumen or in alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to have the flushing fluid and the optical viewing device pass through the same lumen in order to clean the viewing tip of the instrument during use as Edwards teaches).
Regarding Claim 13, McGaffigan teaches wherein the light delivery arrangement comprises a light housing that houses a light member and the fiber optic fiber extends from the light member and a guide tubing that is operatively positioned within the surgical device, the fiber optic being delivered to the irrigation lumen through the guide tube (Col. 5, ll. 48-57 and Fig. 1 of McGaffigan and Edwards teaches “Flushing liquid to clean the viewing tip of the fiber optic is provided through flushing liquid supply bore 64 from a flushing liquid supply connector (not shown) and enters the cavity 66. Escape of the liquid from between the receptor housing 30 and the control housing 38 is prevented by the sealing engagement of the O-ring 40 with the surfaces opposed thereto and a seal (not shown) in opening 41. The liquid flows through channel 72 and opening 74, and then through a tubing (not shown) surrounding the fiber optic. Outlet port 70 receives a conventional fiber optic illumination light source connection” in Col. 8, ll. 46-57, where the tubing is interpreted to be a guide tube).
Regarding Claim 14, McGaffigan teaches further comprising a connection fitting (fitting 68) and a mating connector 69, wherein the connection fitting is secured to the light housing and the mating connector is connected to the connection fitting (“optical viewing device 66 includes 
Regarding Claim 15, McGaffigan teaches the invention as applied above including “a fitting 68 which is provided with an adapter 69 which is adapted to be connected to a suitable source of light (not shown). It is also provided with another fitting 71 through which an irrigation liquid as for example a saline solution can be introduced” in Col. 5, ll. 48-53, but not the guide tube is fixed within the mating connector such that when the mating connector is attached to the connection fitting, the fiber optic is directed into the guide tubing. Edwards teaches “Flushing liquid to clean the viewing tip of the fiber optic is provided through flushing liquid supply bore 64 from a flushing liquid supply connector (not shown) and enters the cavity 66. Escape of the liquid from between the receptor housing 30 and the control housing 38 is prevented by the sealing engagement of the O-ring 40 with the surfaces opposed thereto and a seal (not shown) in opening 41. The liquid flows through channel 72 and opening 74, and then through a tubing (not shown) surrounding the fiber optic. Outlet port 70 receives a conventional fiber optic illumination light source connection” in Col. 8, ll. 46-57; therefore, it would have been obvious to one having ordinary skill in the art at prior to the effective filing date of the current invention to pass the optical viewing device 66 of McGaffigan through a similar tube as disclosed by Edwards such that the tubing would be fixed within fitting 68 (interpreted to be the mating connector) such that when fitting is attached to the adapter 69 (interpreted to be the connection fitting), the optical viewing device (fiber optic in view of Edwards) is directed into the guide tubing as Edwards 
Regarding Claim 17, McGaffigan teaches wherein the surgical device further comprises an opening (the opening shown in Fig. 5 with a dotted line through which fitting 68 and adapter 69 couple to) formed therein and a cap member 110 that is disposed within the opening, wherein the cap member further comprises a directional channel into which the guide tube is disposed (Figs. 1 and 5. In addition, Edwards teaches a receptor housing 30 inserted through an opening of the surgical device comprises a directional channel into which the guide tube is disposed seen in Figs. 1-7).
Regarding Claim 18, McGaffigan teaches wherein the direction channel includes a first aperture and a second aperture and an entry point disposed therebetween, wherein sidewalls of the direction channel are angled inwardly from the first aperture to the entry point (Figs. 1-7 of Edwards).
Regarding Claim 19, McGaffigan teaches wherein the directional channel opens into an irrigation chamber of the surgical device and wherein the irrigation lumen includes an open section into which the guide tube enters the irrigation lumen such that the fiber optic is directed into the irrigation lumen from the guide tube (Figs. 1-7 of Edwards and Col. 8, ll. 23-Col. 9, ll. 34).
Regarding Claim 20, McGaffigan teaches wherein the diameter of the fiber optic cable is smaller than the diameter of the at least one lumen (Fig. 2 of McGaffigan shown the lumen and the distal extremity 80 of the optical viewing device 66).


Claims 2-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGaffigan as applied above, in view of Bagaoisan (US Patent No. 6,569,148).
Regarding Claim 2, McGaffigan teaches “liquid introduced passes through the sheath 36 and exits through the tip 51 into the tissue to be ablated to provide a clear field of view for viewing through the optical viewing device 66. The liquid introduced can be aspirated through a plurality of holes 72 provided in the sheath 36 and passing though the sheath and the housing 56 where it can be aspirated through an aspiration port 73 connected to a suitable source of vacuum” in Col. 5, ll. 57-61; therefore, although teaches at least one lumen in sheath member being a an aspiration lumen and includes an aspiration lumen opening at the distal end of the shaft member, does not specifically teach the same lumen in which the optical viewing device extends through is the aspiration lumen and includes an aspiration lumen opening at the distal end of the shaft member. 
In the same field of invention, Bagaoisan teaches a system of improved irrigation and aspiration catheters with a central lumen such as lumen 657 seen in Fig. 21. Bagaoisan further teaches “an aspiration port 691 in communication with the main central lumen 657. The main adapter 686 is also provided with a Tuohy-Borst fitting 692 which is in communication with the central lumen 657. The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, as for example a balloon-on-a-wire device as hereinafter described and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57. Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to pass the optical viewing device 66 through the aspiration lumen in order to create a smaller 
Regarding Claim 3, McGaffigan teaches wherein an aspiration tubing is connected to a proximal end of the surgical device, a proximal end of the aspiration tubing configured to be operatively connected to a vacuum generator, a distal end of the aspiration tubing being operatively connected to the aspiration lumen (Col. 5, ll. 57-61 of McGaffigan and aspiration port 691 of Bagaoisan seen in Fig. 21).
Regarding Claim 4, McGaffigan as modified by Bagaoisan teaches further comprising a connector element positioned between the aspiration lumen and the vacuum generator (adapter or fitting 686 of Bagaoisan shown in Fig. 21 and disclosed in Col. 25, ll. 44-57).
Regarding Claim 5, McGaffigan as modified by Bagaoisan teaches wherein the connector element is a Y-connector having a first arm and a second arm that interests the first arm, wherein the fiber optic cable is introduced through the second arm to the aspiration lumen (the two arms 691 and 692 of adapter 686 of Bagaoisan shown in Fig. 21, McGaffigan also shows a Y-shaped adapter connecting having a first irrigation arm 71 and a second arm 69 that allows the optical viewing device to pass through as seen in Fig. 1).
Regarding Claim 6, McGaffigan as modified by Bagaoisan teaches wherein the second arm further comprises a normally closed valve element therein (“The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, … and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57 of Bagaoisan. In a different embodiment Bagaoisan teaches “the body 793 and is provided with an o-ring (not shown) which can be moved to close the flow passage in the central leg 794, or alternatively it can be opened to receive a guide wire which can 
Regarding Claim 7, McGaffigan as modified by Bagaoisan teaches further comprising a sealing adapter (o-ring 693 of Bagaoisan shown in Fig. 21) positioned proximal of the connector element (686 of Bagaoisan shown in Fig. 21), wherein the fiber optic cable extends through the sealing adapter and the sealing adapter is selectively operable to fix the fiber optic cable to the sealing adapter (“The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, as for example a balloon-on-a-wire device as hereinafter described and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57 of Bagaoisan).
Regarding Claim 8, McGaffigan as modified by Bagaoisan teaches wherein the sealing adapter is a Tuohy Borst fitting (“The Tuohy-Borst fitting 692 is adapted to receive therapeutic devices, as for example a balloon-on-a-wire device as hereinafter described and is adapted to form a liquid-tight seal therewith by an o-ring 693” in Col. 25, ll. 44-57 of Bagaoisan).
Regarding Claim 16, McGaffigan teaches the connecting fitting 68; however, does not teach wherein the connection fitting is a Tuohy Borst fitting. In the same field of invention,  Bagaoisan teaches a system of improved irrigation and aspiration catheters with a central lumen such as lumen 657 seen in Fig. 21. Bagaoisan further teaches “an aspiration port 691 in communication with the main central lumen 657. The main adapter 686 is also provided with a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794